Company at a Glance Tortoise MLP Fund, Inc. (NYSE: NTG) offers a closed-end fund strategy of investing in energy infrastructure MLPs and their affiliates, with an emphasis on natural gas infrastructure MLPs. Investment Focus NTG seeks to provide stockholders with a high level of total return with an emphasis on current distributions. The fund focuses primarily on “midstream” energy infrastructure MLPs that engage in the business of transporting, gathering and processing and storing natural gas and natural gas liquids (NGLs). Under normal circumstances, we invest at least 80 percent of NTG’s total assets in MLP equity securities with at least 70 percent of total assets in natural gas infrastructure MLP equity securities. Of the total assets in the fund, we may invest as much as 50 percent in restricted securities, primarily through direct investments in securities of listed companies. We do not invest in privately held companies and limit our investment in any one security to 10 percent. About Energy Infrastructure Master Limited Partnerships MLPs are limited partnerships whose units trade on public exchanges such as the New York Stock Exchange (NYSE), the NYSE Alternext US and NASDAQ. Buying MLP units makes an investor a limited partner in the MLP. There are currently approximately 70 MLPs in the market, mostly in industries related to energy and natural resources. We primarily invest in MLPs and their affiliates in the energy infrastructure sector, with an emphasis on natural gas infrastructure MLPs. Energy infrastructure MLPs are engaged in the transportation, storage and processing of crude oil, natural gas and refined products from production points to the end users. Natural gas infrastructure MLPs are companies in which over 50 percent of their revenue, cash flow or assets are related to the operation of natural gas or NGL infrastructure assets. Our investments are primarily in midstream (mostly pipeline) operations, which typically produce steady cash flows with less exposure to commodity prices than many alternative investments in the broader energy industry. With the growth potential of this sector along with our disciplined investment approach, we endeavor to generate a predictable and increasing distribution stream for our investors. An NTG Investment Versus a Direct Investment in MLPs We provide our stockholders an alternative to investing directly in MLPs and their affiliates. A direct MLP investment potentially offers an attractive distribution with a significant portion treated as return of capital, and a historically low correlation to returns on stocks and bonds. However, the tax characteristics of a direct MLP investment are generally undesirable for tax-exempt investors such as retirement plans. We are structured as a C Corporation — accruing federal and state income taxes based on taxable earnings and profits. Because of this innovative structure, pioneered by Tortoise Capital Advisors, institutions and retirement accounts are able to join individual stockholders as investors in MLPs. Additional features include: The opportunity for tax deferred distributions and distribution growth; Simplified tax reporting (investors receive a single 1099) compared to directly owning MLP units; Appropriate for retirement and other tax exempt accounts; Potential diversification of overall investment portfolio; and Professional securities selection and active management by an experienced adviser. Allocation of Portfolio Assets February 28, 2011 (Unaudited) (Percentages based on total investment portfolio) A portfolio with an emphasis on natural gas infrastructure MLPs offers favorable fundamentals DOMESTIC ~90% of natural gas consumed domestically comes from the U.S.(1) Natural gas provides a means for greater energy independence ABUNDANT The U.S. has enough natural gas to last for 100 years(2) Improved technology is enabling natural gas production from new regions around the U.S., such as 20 key shale plays CLEAN & RELIABLE Produces less carbon and sulfur dioxide than coal(3) Reliable source versus wind and solar, which rely on the weather(4) Desirable fuel for environmentally-friendly power generation (1) Energy Information Administration (2009) (2) NaturalGas.org (2010) (3) Environmental Protection Agency (4) IFC International (2009) March 31, 2011 Dear Fellow Stockholders, MLP company fundamentals were off to a solid start in our fiscal first quarter ended Feb. 28, 2011, despite political unrest in Egypt and Libya that continues to impact oil prices. Closer to home, the US continues to turn to natural gas, consuming between 60 to 65 billion cubic feet daily. NTG provides growth capital to MLPs investing in pipeline and storage infrastructure in North American shale regions to support the transportation of energy essential to our economy. Master Limited Partnership Sector Review and Outlook During our first fiscal quarter, the Tortoise MLP Total Return Index™ (TMLPT) had a total return of 9.2 percent, as an improving economy, continued MLP distribution growth and an active acquisition market propelled returns. Despite the strong sector performance, MLPs lagged the S&P 500 total return of 13.0 percent during the same period, as a result of lower relative December performance stemming in part from a rebound in the broader economic recovery. Capital markets remained supportive of sector growth activity, with three direct placements announced during the quarter to finance acquisitions. We expect the sector to require additional growth investments as MLPs continue to focus on the tremendous build-out of midstream infrastructure in the North American oil and gas shales. In our view, this investment should translate into positive distribution growth. We anticipate MLP distribution growth between 4 and 6 percent in fiscal 2011, up slightly from our expectation for fiscal 2010 of between 3 and 5 percent. Natural gas MLPs targeted by NTG have limited direct commodity price exposure, and many benefit from reserved capacity contracts, which result in fixed payments to the MLPs to ensure pipeline capacity availability. These “reservation charges” correspond to the customer’s maximum natural gas requirement and are paid regardless of the actual volume transported– in fact, even if no gas is transported at all. In addition, MLPs also collect a usage charge for the physical volumes transported through their pipelines. Company Performance Review and Outlook Our total assets increased from more than $1.5 billion on Nov. 30, 2010 to nearly $1.7 billion on Feb. 28, 2011, primarily resulting from market appreciation of our investments. Our total return based on market value (including the reinvestment of distributions) for the first fiscal quarter of 2011 was 5.8 percent, as compared to negative 2.0 percent for the prior fiscal quarter ended Nov. 30, 2010. On a net asset value (NAV) basis, our total return was 8.6 percent for the fiscal quarter, as compared to 7.9 percent for the prior fiscal quarter ended Nov. 30, 2010. We ended the fiscal quarter with a NAV approximately 6.5 percent above our initial public offering price of $25.00. We paid a distribution of $0.4075 per common share ($1.63 annualized) to our stockholders on March 1, 2011, a 13 percent increase from our prior quarter partial distribution of $0.36. Our distribution reflected the full investment of our equity and leverage capital and slightly surpassed our guidance of not less than $0.40625 per common share. Based on our closing fiscal quarter price of $25.14, our first fiscal quarter distribution represents an annualized yield of 6.5 percent. Our payout ratio of distributions to distributable cash flow (DCF) for the fiscal quarter was 96.2 percent, which is in line with our expectations to pay at least 95 percent of DCF to stockholders annually. NTG continued to finance energy infrastructure sector growth with the completion of two direct placement investments totaling $61 million during the fiscal quarter. Through these investments, we acquired common units in PAA Natural Gas Storage, L.P. and Buckeye Partners, L.P., which used the proceeds to help finance acquisitions in natural gas and crude oil/refined products storage assets, respectively. We ended our fiscal quarter with leverage at 20.7 percent of total assets, well below our long-term target of 25 percent. We continue to seek to emphasize quality and DCF sustainability through a conservative leverage policy. As of fiscal quarter end, 84.7 percent of our leverage had fixed interest or distribution rates, a weighted average maturity of 6.7 years and a weighted average cost of 3.65 percent. Additional information about our financial performance is available in the Key Financial Data and Management’s Discussion of this report. Conclusion Thank you for your investment and please plan to join us for our first annual stockholders’ meeting on May 20, 2011 at 10 a.m. central time at our offices located at 11550 Ash St., Suite 300, in Leawood, Kan. If you are unable to attend the meeting, you can join us via our Web site at www.tortoiseadvisors.com. Sincerely, The Managing Directors Tortoise Capital Advisors, L.L.C. The adviser to Tortoise MLP Fund, Inc. H. Kevin Birzer Zachary A. Hamel Kenneth P. Malvey Terry Matlack David J. Schulte 2011 1st Quarter Report 1 Key Financial Data (Supplemental Unaudited Information) (dollar amounts in thousands unless otherwise indicated) The information presented below regarding Distributable Cash Flow and Selected Operating Ratios is supplemental non-GAAP financial information, which we believe is meaningful to understanding our operating performance. The Selected Operating Ratios are the functional equivalent of EBITDA for non-investment companies, and we believe they are an important supplemental measure of performance and promote comparisons from period-to-period. Supplemental non-GAAP measures should be read in conjunction with our full financial statements. Period from July 30, 2010(1) through November 30, 2010 Q1(2) Total Income from Investments Distributions received from master limited partnerships $ $ Dividends paid in stock Interest and dividend income — Other income — Total from investments Operating Expenses Before Leverage Costs and Current Taxes Advisory fees, net of expense reimbursement Other operating expenses Distributable cash flow before leverage costs Leverage costs(3) Current income tax expense — 12 Distributable Cash Flow(4) $ $ Distributions paid on common stock $ $ Distributions paid on common stock per share Payout percentage for period(5) % % Net realized gain, net of income taxes, for the period Total assets, end of period Average total assets during period(6) Leverage (long-term debt obligations and short-term borrowings)(7) Leverage as a percent of total assets % % Net unrealized appreciation, end of period Net assets, end of period Average net assets during period(8) Net asset value per common share Market value per common share Shares outstanding Selected Operating Ratios(9) As a Percent of Average Total Assets Total distributions received from investments N/M % Operating expenses before leverage costs % % Distributable cash flow before leverage costs N/M % As a Percent of Average Net Assets Distributable cash flow(4) N/M % Commencement of operations. Q1 is the period from December through February. Leverage costs include interest expense, distributions to preferred stockholders and other recurring leverage expenses. “Net investment loss, before income taxes” on the Statement of Operations is adjusted as follows to reconcile to Distributable Cash Flow (DCF): increased by the return of capital on MLP distributions, the value of paid-in-kind distributions, distributions included in direct placement discounts and amortization of debt issuance costs; and decreased by current taxes paid. Distributions paid as a percentage of Distributable Cash Flow. Computed by averaging month-end values within each period. The balance on the short-term credit facility was $28,200,000 as of February 28, 2011. Computed by averaging daily values for the period. Annualized for periods less than one full year. Certain of the ratios for the period from July 30, 2010 through November 30, 2010 are not meaningful due to partial investment of initial offering and leverage proceeds. 2 Tortoise MLP Fund, Inc. Management’s Discussion (Unaudited) The information contained in this section should be read in conjunction with our Financial Statements and the Notes thereto. In addition, this report contains certain forward-looking statements. These statements include the plans and objectives of management for future operations and financial objectives and can be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “intend,” “anticipate,” “estimate,” or “continue” or the negative thereof or other variations thereon or comparable terminology. These forward-looking statements are subject to the inherent uncertainties in predicting future results and conditions. Certain factors that could cause actual results and conditions to differ materially from those projected in these forward-looking statements are set forth in the “Risk Factors” section of our public filings with the SEC. Introduction We include the Management’s Discussion section in each quarterly report to provide you transparency and insight into the results of operations, including comparative information to prior periods and trends. In addition, we include a “Key Financial Data” page which provides quarterly and annual detail of our distributable cash flow (“DCF”) and other important metrics, including leverage and selected operating ratios. We hope that you find this discussion and financial data a useful supplement to the GAAP financial information included in this report. The Key Financial Data page in this quarter’s report reflects information from July 30, 2010 (commencement of operations) through fiscal year end November 30, 2010, and the 2011 1st fiscal quarter ended February 28th. Overview Tortoise MLP Fund, Inc.’s (“NTG”) primary investment objective is to provide a high level of total return with an emphasis on current distributions paid to stockholders. We seek to provide our stockholders with an efficient vehicle to invest in a portfolio consisting primarily of energy infrastructure master limited partnerships (“MLPs”) and their affiliates, with an emphasis on natural gas infrastructure. Energy infrastructure MLPs own and operate a network of pipeline and energy-related logistical assets that transport, store, gather and process natural gas, natural gas liquids (“NGLs”), crude oil, refined petroleum products, and other resources or distribute, market, explore, develop or produce such commodities. Natural gas infrastructure MLPs are defined as companies engaged in such activities with over 50 percent of their revenue, cash flow or assets related to natural gas or NGL infrastructure assets. NTG is a registered non-diversified, closed-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). Tortoise Capital Advisors, L.L.C. (the “Adviser”) serves as investment adviser. NTG completed its initial public offering and commenced operations on July 30, 2010. We issued 45,400,000 shares at $25.00 per share for net proceeds after expenses of approximately $1.081 billion. We completed investment of these proceeds in late September. We issued $320 million in senior notes and mandatorily redeemable preferred stock in October, investing these proceeds by mid-November. The portfolio holdings and weightings are consistent with our target portfolio of at least 70 percent of our assets invested in natural gas infrastructure MLPs, with a focus on the midstream sector. Company Update Market values of our MLP investments increased during 1st quarter 2011 from their levels at November 30, 2010, contributing to an increase of $153 million in total assets. Distribution increases from our MLP investments were in-line with our expectations while the increase in total assets during the quarter resulted in increased asset-based expenses. We declared our 1st quarter 2011 distribution of $0.4075 on February 8, 2011. This distribution reflects full investment of our IPO and leverage proceeds and equates to a 6.52 percent yield on the IPO purchase price. Additional information on these events and results of our operations are discussed below. Critical Accounting Policies The financial statements are based on the selection and application of critical accounting policies, which require management to make significant estimates and assumptions. Critical accounting policies are those that are both important to the presentation of our financial condition and results of operations and require management’s most difficult, complex, or subjective judgments. Our critical accounting policies are those applicable to the valuation of investments and certain revenue recognition matters as discussed in Note 2 in the Notes to Financial Statements. Determining Distributions to Stockholders Our portfolio generates cash flow from which we pay distributions to stockholders. We intend to pay out substantially all of our distributable cash flow (“DCF”) to holders of common stock through quarterly distributions. Our Board of Directors reviews the distribution rate quarterly, and may adjust the quarterly distributions throughout the year. Our goal is to declare what we believe to be sustainable increases in our regular quarterly distributions with increases safely covered by earned DCF. We have targeted to pay at least 95 percent of DCF on an annualized basis. Determining DCF DCF is simply distributions received from investments less expenses. The total distributions received from our investments include the amount we receive as cash distributions from MLPs, paid-in-kind distributions, and dividend and interest payments. The total expenses include current or anticipated operating expenses, leverage costs and current income taxes (excluding taxes generated from realized gains), if any. We expect to retain realized capital gains, if any, net of applicable taxes. Expected tax benefits are not included in our DCF. Each are summarized for you in the table on page 2 and are discussed in more detail below. The Key Financial Data table discloses the calculation of DCF and should be read in conjunction with this discussion. The difference between distributions received from investments in the DCF calculation and total investment income as reported in the Statement of Operations, is reconciled as follows: the Statement of Operations, in conformity with U.S. generally accepted accounting principles (“GAAP”), recognizes distribution income from MLPs and common stock on their ex-dates, whereas the DCF calculation reflects distribution income on their pay dates; GAAP recognizes that a significant portion of the cash distributions received from MLPs are characterized as a return of capital and therefore excluded from investment income, whereas the DCF calculation includes the return of capital; and distributions received from investments in the DCF calculation include the value of dividends paid-in-kind (additional stock or MLP units), whereas such amounts are not included as income for GAAP purposes, and includes distributions related to direct investments when the purchase price is reduced in lieu of receiving cash distributions. The treatment of expenses in the DCF calculation also differs from what is reported in the Statement of Operations. In addition to the total operating expenses, including expense reimbursement, as disclosed in the Statement of Operations, the DCF calculation reflects interest expense, distributions to preferred stockholders, other recurring leverage expenses, as well as current taxes paid. A reconciliation of Net Investment Loss, before Income Taxes to DCF is included below. 2011 1st Quarter Report 3 Management’s Discussion (Unaudited) (Continued) Distributions Received from Investments Our ability to generate cash is dependent on the ability of our portfolio of investments to generate cash flow from their operations. In order to maintain and grow distributions to our stockholders, we evaluate each holding based upon its contribution to our investment income, our expectation for its growth rate, and its risk relative to other potential investments. We concentrate on MLPs we believe can expect an increasing demand for services from economic and population growth. We seek well-managed businesses with hard assets and stable recurring revenue streams. Our focus remains primarily on investing in fee-based service providers that operate long-haul, interstate pipelines. We further diversify among issuers, geographies and energy commodities to seek a distribution payment which approximates an investment directly in energy infrastructure MLPs. In addition, most energy infrastructure companies are regulated and utilize an inflation escalator index that factors in inflation as a cost pass-through. So, over the long-term, we believe MLPs’ distributions will outpace inflation and interest rate increases, and produce positive real returns. Total distributions received from our investments for the 1st quarter 2011 was approximately $25.7 million. This reflects a full quarter’s earnings on our total capital and the receipt of a one-time commitment fee of $200,000 related to a direct MLP investment completed during the quarter. On an annualized basis, this equates to 6.49 percent of our average total assets for the quarter. Expenses We incur two types of expenses: (1) operating expenses, consisting primarily of the advisory fee, and (2) leverage costs. On a percentage basis, operating expenses before leverage costs were an annualized 0.78 percent of average total assets for the 1st quarter 2011. While the contractual advisory fee is 0.95 percent of average monthly managed assets, the Adviser has agreed to waive an amount equal to 0.25 percent of average monthly managed assets for year 1 and 0.10 percent of average monthly managed assets for year 2 following the closing of the initial public offering. Leverage costs consist of two major components: (1) the direct interest expense on our senior notes and short-term credit facility, and (2) distributions to preferred stockholders. Other leverage expenses include rating agency fees and commitment fees. Total leverage costs for DCF purposes were approximately $3.3 million for the 1st quarter 2011, reflecting a full quarter of leverage expenses as we issued our leverage in October 2010. The weighted average annual rate of our leverage at February 28, 2011 was 3.65 percent including balances on our bank credit facility which accrue interest at a variable rate equal to one-month LIBOR plus 1.25 percent. Our weighted average rate may vary in future periods as a result of changes in LIBOR, the utilization of our credit facility, and as our leverage matures or is redeemed. Additional information on our leverage is included in the Liquidity and Capital Resources discussion below. Distributable Cash Flow For 1st quarter 2011, our DCF was approximately $19.2 million. This equates to an annualized rate of 5.71 percent of average total assets for the quarter and 6.70 percent of average net assets for the quarter. We declared a distribution of $18.5 million during the quarter. On a per share basis, we declared a $0.4075 distribution on February 8, 2011. This represents a full quarter of earnings and expenses and equates to a 6.52 percent yield on the $25 IPO price. Our dividend payout ratio as a percentage of DCF was 96.2 percent for 1st quarter 2011. A payout of less than 100 percent of DCF provides cushion for on-going management of the portfolio, changes in leverage costs and other expenses. An on-going payout ratio in excess of 100 percent will, over time, erode the earning power of a portfolio and may lead to lower distributions or portfolio managers taking on more risk than they otherwise would. Net investment loss before income taxes on the Statement of Operations is adjusted as follows to reconcile to DCF for 1st quarter 2011 (in thousands): 1st Qtr 2011 Net Investment Loss, before Income Taxes $ ) Adjustments to reconcile to DCF: Dividends paid in stock Return of capital on distributions Distribution included in direct placement discount Amortization of debt issuance costs 94 Current income tax expenses ) DCF $ Liquidity and Capital Resources We had total assets of $1.678 billion at quarter-end. Our total assets reflect the value of our investments, which are itemized in the Schedule of Investments. It also reflects cash, interest and dividends receivable and any expenses that may have been prepaid. During 1st quarter 2011, total assets increased $153 million. This change was primarily the result of net realized and unrealized gains on investments of approximately $135 million during the quarter (excluding return of capital on distributions reflected during the quarter), net purchases of approximately $9 million and an increase in pending receivables for investments sold compared to the prior quarter of $9 million. Total leverage outstanding at February 28, 2011 was $348.2 million, relatively unchanged as compared to November 30, 2010. On an adjusted basis to reflect the borrowing on our bank credit facility to fund our 1st quarter 2011 distribution, there was an increase of approximately $16 million. Outstanding leverage is comprised of approximately $230 million in senior notes, $90 million in preferred shares and $28.2 million outstanding under the credit facility, with 84.7 percent of leverage with fixed rates and a weighted average maturity of 6.7 years. Total leverage represented 20.7 percent of total assets at February 28, 2011. We’ve allowed leverage as a percent of total assets to decrease as market values increased rather than maintain leverage to total assets at the long-term target level of 25 percent of total assets. This allows the opportunity to add leverage when compelling investment opportunities arise, as was the case during the 1st quarter. Temporary increases to up to 30 percent of our total assets may be permitted, provided that such leverage is consistent with the limits set forth in the 1940 Act, and that such leverage is expected to be reduced over time in an orderly fashion to reach our long-term target. Our leverage ratio is impacted by increases or decreases in MLP values, issuance of equity and/or the sale of securities where proceeds are used to reduce leverage. Our longer-term leverage (excluding our bank credit facility) of approximately $320 million is comprised of 72 percent private placement debt and 28 percent private placement preferred equity with a weighted average fixed rate of 3.82 percent and remaining weighted average laddered maturity of approximately 7.2 years. We use leverage to acquire MLPs consistent with our investment philosophy. The terms of our leverage are governed by regulatory and contractual asset coverage requirements that arise from the use of leverage. Additional information on our leverage and asset coverage requirements is discussed in Note 9 and Note 10 in the Notes to Financial Statements. Our coverage ratios are updated each week on our Web site at www.tortoiseadvisors.com. Subsequent to quarter-end, we increased the amount available under our revolving credit facility to $80 million to allow more flexibility in carrying-out our investment goals and objectives. 4 Tortoise MLP Fund, Inc. Management’s Discussion (Unaudited) (Continued) Taxation of our Distributions and Deferred Taxes We invest in partnerships which generally have larger distributions of cash than the accounting income which they generate. Accordingly, the distributions include a return of capital component for accounting and tax purposes. Distributions declared and paid by us in a year generally differ from taxable income for that year, as such distributions may include the distribution of current year taxable income or return of capital. The taxability of the distribution you receive depends on whether we have annual earnings and profits. If so, those earnings and profits are first allocated to the preferred shares and then to the common shares. In the event we have earnings and profits allocated to our common shares, all or a portion of our distribution will be taxable at the 15 percent Qualified Dividend Income (“QDI”) rate, assuming various holding requirements are met by the stockholder. The portion of our distribution that is taxable may vary for either of two reasons: first, the characterization of the distributions we receive from MLPs could change annually based upon the K-1 allocations and result in less return of capital and more in the form of income. Second, we could sell an MLP investment and realize a gain or loss at any time. It is for these reasons that we inform you of the tax treatment after the close of each year as the ultimate characterization of our distributions is undeterminable until the year is over. The portion of our distribution that is not income is treated as a return of capital. A holder of our common stock will reduce their cost basis for income tax purposes by the amount designated as return of capital. For tax purposes, the distribution to common stockholders for the fiscal year ended 2010 was 100 percent return of capital. A holder of our common stock would reduce their cost basis for income tax purposes by an amount equal to the total distributions they received in 2010. This information is reported to stockholders on Form 1099-DIV and is available on our Web site at www.tortoiseadvisors.com. For book purposes, the source of the distribution to common stockholders for the fiscal year ended 2010 was 100 percent return of capital. The unrealized gain or loss we have in the portfolio is reflected in the Statement of Assets and Liabilities. At February 28, 2011, our investments are valued at approximately $1.665 billion, with an adjusted cost of $1.416 billion. The $249 million difference reflects unrealized appreciation that would be realized for financial statement purposes if those investments were sold at those values. The Statement of Assets and Liabilities also reflects either a net deferred tax liability or net deferred tax asset depending upon unrealized gains (losses) on investments, realized gains (losses) on investments, capital loss carryforwards and net operating losses. At February 28, 2011, the balance sheet reflects a net deferred tax liability of approximately $95 million or $2.09 per share. Accordingly, our net asset value per share represents the amount which would be available for distribution to stockholders after payment of taxes. Details of our deferred taxes are disclosed in Note 5 in our Notes to Financial Statements. 2011 1st Quarter Report 5 Schedule of Investments February 28, 2011 (Unaudited) Shares Fair Value Master Limited Partnerships and Related Companies — 137.7%(1) Natural Gas/Natural Gas Liquids Pipelines — 67.8%(1) United States — 67.8%(1) Boardwalk Pipeline Partners, LP $ El Paso Pipeline Partners, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners L.P. Niska Gas Storage Partners LLC ONEOK Partners, L.P. PAA Natural Gas Storage, L.P.(2) Spectra Energy Partners, LP TC PipeLines, LP Williams Partners L.P. Natural Gas Gathering/Processing — 34.8%(1) United States — 34.8%(1) Chesapeake Midstream Partners, L.P. Copano Energy, L.L.C. DCP Midstream Partners, LP MarkWest Energy Partners, L.P. Regency Energy Partners LP Targa Resources Partners LP Western Gas Partners LP Crude/Refined Products Pipelines — 27.1%(1) United States — 27.1%(1) Buckeye Partners, L.P. Enbridge Energy Partners, L.P. Holly Energy Partners, L.P. Kinder Morgan Management, LLC(3) Magellan Midstream Partners, L.P. NuStar Energy L.P. Plains All American Pipeline, L.P. Sunoco Logistics Partners L.P. Propane Distribution — 8.0%(1) United States — 8.0%(1) Inergy, L.P. Total Master Limited Partnerships and Related Companies (Cost $1,416,265,909) Short-Term Investments — 0.0%(1) United States Investment Companies — 0.0%(1) Morgan Stanley Institutional Liquidity Fund, 0.17%(4) (Cost $83,695) Total Investments — 137.7%(1) (Cost $1,416,349,604) Other Assets and Liabilities — (11.2%)(1) ) Long-Term Debt Obligations — (19.0%)(1) ) Mandatory Redeemable Preferred Stock at Liquidation Value — (7.5%)(1) ) Total Net Assets Applicable to Common Stockholders — 100.0%(1) $ Calculated as a percentage of net assets applicable to common stockholders. Restricted securities have been fair valued in accordance with procedures approved by the Board of Directors and have a total fair value of $20,443,819, which represents 1.7% of net assets. See Note 7 to the financial statements for further disclosure. Security distributions are paid-in-kind. Rate indicated is the current yield as of February 28, 2011. See accompanying Notes to Financial Statements. 6 Tortoise MLP Fund, Inc. Statement of Assets & Liabilities February 28, 2011 (Unaudited) Assets Investments at fair value (cost $1,416,349,604) $ Dividends receivable 35 Receivable for Adviser expense reimbursement Receivable for investments sold Distribution receivable from master limited partnerships Prepaid expenses and other assets Total assets Liabilities Payable to Adviser Distribution payable to common stockholders Accrued expenses and other liabilities Current tax liability Deferred tax liability Short-term borrowings Long-term debt obligations Mandatory redeemable preferred stock ($25.00 liquidation value per share; 3,600,000 shares outstanding) Total liabilities Net assets applicable to common stockholders $ Net Assets Applicable to Common Stockholders Consist of: Capital stock, $0.001 par value; 45,404,188 shares issued and outstanding (100,000,000 shares authorized) $ Additional paid-in capital Accumulated net investment loss, net of income taxes ) Undistributed realized gain, net of income taxes Net unrealized appreciation of investments, net of income taxes Net assets applicable to common stockholders $ Net Asset Value per common share outstanding (net assets applicable to common stock, divided by common shares outstanding) $ Statement of Operations Period from December 1, 2010 through February 28, 2011 (Unaudited) Investment Income Distributions from master limited partnerships $ Less return of capital on distributions ) Net distributions from master limited partnerships Dividends from money market mutual funds 96 Other income Total Investment Income Operating Expenses Advisory fees Administrator fees Professional fees Franchise fees Stockholder communication expenses Directors’ fees Custodian fees and expenses Fund accounting fees Registration fees Stock transfer agent fees Other operating expenses Total Operating Expenses Leverage Expenses Interest expense Distributions to mandatory redeemable preferred stockholders Amortization of debt issuance costs Other leverage expenses Total Leverage Expenses Total Expenses Less expense reimbursement by Adviser ) Net Expenses Net Investment Loss, before Income Taxes ) Deferred tax benefit Net Investment Loss ) Realized and Unrealized Gain on Investments Net realized gain on investments, before income taxes Deferred tax expense ) Net realized gain on investments Net unrealized appreciation of investments, before income taxes Deferred tax expense ) Net unrealized appreciation of investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets Applicable to Common Stockholders Resulting from Operations $ See accompanying Notes to Financial Statements. 2011 1st Quarter Report 7 Statement of Changes in Net Assets Period from Period from December 1, 2010 July 30, 2010(1) through through February 28, 2011 November 30, 2010 (Unaudited) Operations Net investment loss $ ) $ ) Net realized gain on investments Net unrealized appreciation of investments Net increase in net assets applicable to common stockholders resulting from operations Distributions to Common Stockholders Net investment income — — Return of capital ) ) Total distributions to common stockholders ) ) Capital Stock Transactions Proceeds from initial public offering of 45,400,000 common shares — Underwriting discounts and offering expenses associated with the issuance of common stock — ) Net increase in net assets applicable to common stockholders from capital stock transactions — Total increase in net assets applicable to common stockholders Net Assets Beginning of period End of period $ $ Accumulated net investment loss, net of income taxes, end of period $ ) $ ) (1) Commencement of Operations. See accompanying Notes to Financial Statements. 8 Tortoise MLP Fund, Inc. Statement of Cash Flows Period from December 1, 2010 through February 28, 2011 (Unaudited) Cash Flows From Operating Activities Distributions received from master limited partnerships $ Dividend income received Other income received Purchases of long-term investments ) Proceeds from sales of long-term investments Proceeds from sales of short-term investments, net Interest expense paid ) Other leverage expenses paid ) Operating expenses paid ) Net cash provided by operating activities Cash Flows From Financing Activities Advances from revolving line of credit $ Repayments on revolving line of credit ) Debt issuance costs ) Net cash used in financing activities ) Net change in cash — Cash — beginning of period — Cash — end of period
